PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/593,821
Filing Date: 12 May 2017
Appellant(s): Millhouse et al.



__________________
Rudy I. Kratz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First Issue
A. The Claims Are Not Directed To An Abstract Idea
Appellant argues “The claims are generally directed to an overall scheme for addressing the loading and arrangement of merchandise items in a delivery vehicle at a shopping facility and taking specific types of corrective action when merchandise items have been improperly loaded and/or transported. Initially, Appellant notes that the claim recites a number of specific physical elements that are required and limit the claim. Claim 1 recites a number of physical elements, including a shopping facility, a delivery vehicle with a storage interior and traveling along a delivery route; merchandise items arranged on pallets and in stacks in the storage interior; a delivery location at the shopping facility; and a mobile device to determine the arrangement of merchandise items upon arrival at the delivery location. Claim 1 further recites additional limitations relating to the interactions between these physical elements and actions relating to a real time load quality report. For example, a control circuit receives from a mobile device upon arrival at the delivery location a real time load quality report (including an image of the interior of the delivery vehicle). Further, a violation is determined of one or more of the procedures regarding at least one of stacking, arranging and locating of loads within the interior of the delivery vehicle, and pallet use, and based on the real time load quality report, training or revision of procedures at the merchandise shipping source is instructed to address the violation of one or more of the procedures.”
Smart Sys. Innovations reiterated the Court in Alice by stating that claims are necessarily performed in the physical rather than the conceptual, realm … is beside the point. See Smart Sys Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, slip. op. at 16 (Fed. Cir. October 18, 2017). The In re Smith, 2015-1664 (Fed Cir. March 10, 2016) case was directed toward patent ineligible subject matter even though the claims recite the physical management of a game involving playing cards and wagers, therefore the management of a physical logistics assets (i.e. a shopping facility; a delivery vehicle with a merchandise storage area and traveling along a delivery route; merchandise items arranged on pallets and in stacks in the merchandise storage area; a delivery location at the shopping facility) does not prohibit a finding the claims are directed toward an abstract idea. At most, claims limit the field of use by reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility configured to receive a delivery vehicle. See MPEP 2106.05(h). The claimed mobile device and control circuit are generic computer components performing generic functions and therefore do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Second Issue
A. The Claims Are Not Directed To An Abstract Idea
Appellant respectfully submits that the claimed subject matter facilitates a determination of a merchandise load quality issue at a merchandise shipping source. At any one time, the merchandise shipping source may have a number of third-party carriers that are delivering merchandise loads from the merchandise shipping source on several different delivery vehicles. Individuals (such as employees at shopping facilities receiving the merchandise delivery) provide merchandise load quality information and capture images at the time of arrival. In one form, this real time feedback is provided to the control circuit, which communicates with the merchandise shipping source so that the merchandise shipping source can immediately take corrective action to prevent repetition of this merchandise load quality violation for other third- party carriers and delivery vehicles that may be starting their deliveries. Corrective action may involve employee training and/or revision of procedures. Examples of corrective action include: appropriate stacking and arrangement and use of pallets, proper construction of pallets, load securement; and packing and arrangement issues, such as the use of shrink wrap, load locks, and air pillows. (See, e.g., paragraph [0050].) In some forms, the control circuit may determine violations and particular load quality conditions to register the frequency of such violations at certain distribution centers and/or in certain geographic areas. (See, e.g., paragraph [0066].)
Examiner respectfully disagrees. Regarding real-time load quality reports, the receiving and transmitting of these reports in real time is not significantly more than the identified idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).
Regarding the undertaking of specific corrective actions, the specification does not provide any description of how the corrective action instructs training or how it instructs procedures be revised. Examiner also notes the claims do not necessarily “immediately institute the corrective action,” instead they “instruct training or revision” which is broader than the alleged immediately institute[ing] corrective action. Therefore, the broadest reasonable interpretation of a corrective action includes where instructing training is merely instructing the transmission of a notification of the load quality report. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”).
The independent claims do not recite any registering of the frequency of violations, at best, the independent claims register a violation which is not the same as registering a frequency.

Third Issue
A. The Claims Are Not Directed To An Abstract Idea
Appellant argues “Moreover, the systems and methods recited herein are not merely groupings of certain methods of organizing human activity because humans are incapable of executing the features of the claims. Appellant submits that humans are not physically capable of managing the amount and combination of data needed to achieve the function of the recited claims. The claimed subject matter requires determinations, comparisons, identification, calculations, decisions, and instructions in real time to achieve the efficiencies obtained by the computer-related system and method of the present claims. As addressed further below, the pending claims are similar to the incorporation of the computer-implemented rules to improve on the existing technological process in the patent eligible claims in the Court of Appeals for the Federal Circuit in McRO, Inc., v. Bandai Namco Games America Inc. (Fed. Cir. 2016).”
Examiner respectfully disagrees. There is nothing in the claims that suggests the amount and combination of data is not physically capable of being handled by a human. Implementation of the identified idea may be more efficient or faster using a computer, however performing an abstract idea more efficiently or faster does not impact the analysis under Step 2A. Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).

Fourth Issue
B. The Claims Integrate The Exception Into A Practical Application
Appellant states, “Similarly, the computer-implemented subject matter is integrated into a practical application. As stated above, in one form, the claimed subject matter facilitates a determination of a merchandise load quality issue at a merchandise shipping source and a corrective action and, once communicated, the ability to immediately institute the corrective action. A merchandise shipping source may have a significant number of third-party carriers and/or significant number of delivery vehicles that are making merchandise deliveries from the merchandise shipping source. When a merchandise delivery arrives at a shopping facility for unloading, an individual (such as an employee at the shopping facility) may provide merchandise load quality feedback information and capture images regarding merchandise loads. 
If there is a merchandise load quality issue for any one delivery, it may be a common and current merchandise load quality issue that may have spread to a number of other deliveries, such as, for example, a problem with the merchandise shipping source’s stacking procedures (which may have resulted in overloading of certain types of containers or certain types of pallets) or packing and arrangement procedures (such as the use of shrink wrap, load locks, and air pillows). In this circumstance, it is desirable to take immediate action to limit the propagation of this merchandise load quality issue as much as possible. So, in one form, real time feedback is provided to the control circuit, which, in turn, may communicate corrective actions to the merchandise shipping source. The merchandise shipping source can immediately take corrective action to prevent repetition of this merchandise load quality violation for other third-party carriers and delivery vehicles that may be imminently scheduled to make deliveries. In some forms, the control circuit may determine violations and particular load quality conditions to register the frequency of such violations at certain distribution centers and/or in certain geographic areas.”
Examiner respectfully disagrees. First, Examiner notes that there are no claimed third party carriers and there is only one claimed delivery vehicle. Second, Examiner notes the claims do not necessarily “immediately institute the corrective action,” instead they “instruct training or revision” which is broader than the alleged immediately institute[ing] corrective action.

The improvement to the instant claims is due to the use of a computer as a tool to perform the identified abstract idea faster. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).

Fifth Issue
B. The Claims Integrate The Exception Into A Practical Application
Appellant states “In addition, the claims are consistent with eligible claim 2 of at least Examples 45 and 46 of the Appendix 1 to the October 2019 Update” to the 2019 Revised Subject Matter Eligibility Guidance. Claims 1 and 10 provide, in part, for procedures regarding the stacking of merchandise loads within the interior of the delivery vehicle, the arranging and locating of merchandise loads within the interior of the delivery vehicle, and the use of pallets to support merchandise loads. A corrective action is selected based on a load quality report indicating a violation of the procedures regarding loading stacking, arranging and locating loads within the interior of the delivery vehicle, and pallet use and to then transmit a control signal instructing a corrective action to be taken, the corrective, which involves training or revising procedures at the merchandise shipping source to address the violation of the procedures. This is analogous to the controller that sends a control signal to perform functions in both limitation (d) of eligible claim 2 in Example 45 and limitation (d) of eligible claim 2 in Example 46 of the October 2019 PEG Update, as addressed further below.”


Sixth Issue
B. The Claims Integrate The Exception Into A Practical Application
The claims include a significant amount of specificity and are directed towards a particular improvement in the handling and arrangement, e.g., loading, stacking, etc., of merchandise items in delivery vehicles and specific corrective action taken in the event of improper loading and/or transport. They provide a number of meaningful limitations on the overall scheme of improved delivery of merchandise items to a shopping facility and are not an effort to monopolize an abstract concept. Thus, because the claims satisfy the second prong, the claims are patent eligible. 
Examiner respectfully disagrees. Regarding the particularity of the claims, merely reciting claims that are a narrow application of the identified idea is not sufficient to recite patent eligible subject matter. See Electronic Communication v. Shopperschoice.com, LLC, No. 2019-1587, slip op. at 8 (Fed. Cir. May 14, 2020) (“patent eligibility turns on the content of the claims, not merely on the number of words recited in the claims”); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”). 
Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). The instant claims provide additional quality feedback and/or training information to an employee to facility vehicle loading, which improves the business process of vehicle loading but does not improve computers or technology.

Seventh Issue
C. The Claims Recite A Rules-Based Approach Under McRo
As emphasized and clarified by the McRO court, “This is unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way.”® As a result, the court concluded that the claims passed test 1 of the patent eligibility test and were therefore found to not be directed to abstract subject matter. As a result, no further analysis under step 2 (inclusive of Prongs A and B) was necessary.
The foregoing analysis applies to the present application and its claims, as the claimed subject matter similarly recites a rules-based approach. In particular, claim 1 recites a “procedures-based” approach for determining and correcting load quality conditions in merchandise being delivered. Claim 1 recites “procedures for stacking merchandise loads within the interior of the delivery vehicle, for arranging and locating merchandise loads within the interior of the delivery vehicle, and for using pallets to support merchandise loads.” It then recites that corrective action is instructed to address violations of those procedures.
Appellant respectfully submits that the rules-based approach of the claims, per the clear holding in MCRO, is not directed to abstract subject matter and accordingly expresses sufficient patent-eligible subject matter to pass the 35 U.S.C. §101 inquiry. 
Examiner respectfully disagrees. Regarding the similarity of the instant claims to McRO, the identified improvements argued by Appellant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology, therefore the claims do not propose a technological solution. See In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.) See Return Mail, Inc. v. USPS, No. 2016-1502, slip. op. at 33 (Fed. Cir. August 28, 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.) See Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019) (the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology). Additionally, the claims in McRO improved the computer’s capabilities by reciting specific rules that provided for the automation of tasks that previously could not be automated, rather than reciting rules (e.g. procedures for stacking, arranging and locating, and using pallets) that merely use the computer as a tool. The claimed rules are procedures for stacking, arranging and locating, and using pallets for merchandise loads which is not similar to automating tasks that previously could not be automated because the claimed procedures for handling merchandise are not unique to a computer implementation like the rules in McRO. In Smart Sys. Innovations, the court found that, unlike McRO, implementing claimed rules on a computer does not amount to specific rules that improve a Smart Sys. Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, slip. op. at 9-10, 15 (Fed. Cir. October 18, 2017). Therefore, the instant claims are more similar to the claims in Smart Sys. Innovations than the claims in McRO because the instant claims do not improve the functioning of a computer. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628      
                                                                                                                                                                                                  /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.